DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 15 is objected to because of the following informalities:  All the chemical structures need to be replaced as they are of low resolution and unclear.  For instance, the individual groups (P=O?) are barely legible.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8, 10-14, 19, 21, and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 recites that the compound of formula 4 “comprises at least about 4 of C6 arylene rings, or at least about 5 of C6 arylene rings to about 12 of C6 arylene rings, or about 5 of C6 arylene rings to about 10 of C6 arylene rings.”  However, the exact scope of the compound of formula 4 is not clear as the scope of “about 5 of C6 arylene rings to about 10 of C6 arylene rings” is already within the scope of “about 5 of C6 arylene rings to about 12 of C6 arylene rings.”  
	Furthermore, similar problems regarding overlaps in scope arise in Claims 5 (for Ar2), 6 (for Ar4), 7 (for n), 8, 10, 11 (for Ar1), 12, 13, 14, 19, and 21 (with Claim 24 being dependent on Claim 2).  The narrower limitation in each of the claims (formerly prefaced by the now-deleted term “preferably”) should be deleted (or recited separately in dependent claims).

6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “or R1, R2, R3 and R4 are selected the same and further or R1, R2, R3 and R4 are C1 alkyl.”  The phrase “and further” renders the claim indefinite.  The Applicant is instructed to carefully review the claims and correct all errors in grammar that render the exact scope of the claims unclear and indefinite.  

7.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “or wherein the organic semiconductor layer is arranged between the emission layer and the cathode layer.”  The terms “the emission layer” and “the cathode layer” lack antecedent basis.  
	Corrections are required.

8.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Corrections are required.

9.	Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “a compound of formula 1 (or formula 4) according to claim 1 (or claim 2).”  However, notice that each of Claims 1 and 2 is directed to an organic electronic device, not a compound.
Corrections are required.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dova et al. (STN search result of Asian J. Org. Chem.  2016, 5(4), 537-549).


    PNG
    media_image1.png
    296
    415
    media_image1.png
    Greyscale

such that L1 = formula 2 (with R1-2 = unsubstituted C4 alkyl (butyl) and X1 = Se), Ar1 = substituted C22 heteroarylene (substituent = C3 alkyl (propyl)), n = 1, and L2 = formula 3 (with R3-4 = unsubstituted C4 alkyl (butyl) and X2 = Se).

Allowable Subject Matter
12.	Claims 1, 3, 9, 16, 17, and 20 are allowed.  Furthermore, Claim 15 is currently objected to, but would be allowable if amended to overcome the objection as set forth above.
	The closest prior art is provided by Vladimirovna et al. (WO 2018/208186 A1), which discloses the following compound:

    PNG
    media_image2.png
    191
    323
    media_image2.png
    Greyscale

(page 21) which exist in excess as transport material in combination with (emitting) phosphor (TbCl3) in the light-emitting layer of an organic electroluminescent (EL) device 1).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAY YANG/Primary Examiner, Art Unit 1786